EXHIBIT 10.1
REPAYMENT AGREEMENT


This Repayment Agreement (the "Agreement") is made and entered into by and
between Kevin T. Langford ("Executive") and First Financial Bancorp (the
"Company"), effective as of the latest date set forth by the signatures of the
parties hereto below (the "Effective Date").


WHEREAS, in relation to his employment with the Company, Executive has relocated
from the Cincinnati, Ohio area to the Indianapolis, Indiana area;


WHEREAS, Executive has represented that as a result of that relocation, he will
suffer a loss on the sale of his home in the Cincinnati, Ohio area (the
"Cincinnati Residence"); and


WHEREAS, although not called for in its policies and not part of its normal
practices, the Company wishes to reimburse Executive for the loss on the sale of
his Cincinnati Residence subject to the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive agree as follows:


1.
Home Loss Payment. Within 30 days following the later of the closing of the sale
of the Cincinnati Residence or the Effective Date, the Company will provide to
Executive a payment in the gross amount that, minus required taxes and
withholdings, will result in a net amount of Sixty Thousand Dollars ($60,000.00)
(the "Home Loss Payment") (the "Home Loss Payment"), which represents the loss
that Executive claims to have suffered on the sale of the Cincinnati Residence.
The Company will report this payment to Executive via an IRS Form W-2.



2.
Repayment of Home Loss Payment. Executive shall be obligated to repay the gross
amount of the Home Loss Payment if within the 12 months following the Effective
Date]: (a) Executive voluntarily resigns from his employment with the Company
without Good Reason in connection with a Change in Control, as such resignation
is described in Section 4(b) of the November 1, 2013 Severance and Change in
Control Agreement (the "Severance Agreement") and as the terms Change in Control
and Good Reason are defined respectively in Sections 7(c) and 7(h) of the
Severance Agreement; (b) the Company terminates Executive's employment for
Cause, as that term is defined in Section 7(b) of the Severance Agreement; or
(c) Executive voluntarily terminates his employment (other than for Good Reasons
in connection with a Change in Control, as such terms are defined in the
Severance Agreement).



Executive authorizes the Company to withhold compensation and/or business
expense reimbursements as may be necessary to repay any portion of the
outstanding balance under this agreement, and if such withholding is not
sufficient to repay the outstanding balance, Executive shall directly pay the
sum required to fully repay the outstanding balance within 30 days following
Executive separation of employment from the Company. If there remains an
outstanding balance after such time, the Company may use all other available
means to collect this debt and Executive shall pay any and all costs and
expenses, including reasonable attorney fees, of the Company in its efforts to
collect the debt.


3.
At-Will Employment. Nothing in this Agreement shall alter the at-will nature of
Executive's employment with the Company.



4.
Relation to Other Agreements. This Agreement does not alter in any manner the
provisions of the Severance Agreement. All rights and remedies under this
Agreement are cumulative and in addition to all other rights and remedies which
may be available to the parties hereto, including but not limited to those set
forth in the Severance Agreement.





--------------------------------------------------------------------------------


IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf.


EXECUTIVE
 
FIRST FINANCIAL BANCORP
 
 
 
 
 
 
 
 /s/ Kevin T. Langford
 
By:
/s/ Alisa E. Poe
 
Kevin T. Langford
 
 
 
 
Date:
July 17, 2014
 
Name:
Alisa E. Poe
 
 
 
 
Title:
Executive Vice President and Chief Talent Officer
 
 
 
 
Date:
July 17, 2014
 

                            


